Exhibit 10.2

 

PROMISSORY NOTE

 

$300,000.00

September 15, 2013

 

Costa Mesa, California

 

FOR VALUE RECEIVED, Timios, Inc.., a Delaware corporation (the “Obligor”) hereby
promises to pay to Adobe Title, L.L.C. (together, the “Obligee”), or its
permitted assigns, in lawful money of the United States of America, at the
office of the Obligee at 3300 Oak Lawn Avenue, Dallas, TX 75219, or at such
other place or places as may, from time to time, be designated by prior written
notice to the Obligor, the aggregate principal sum of

 

THREE HUNDRED THOUSAND DOLLARS ($300,000.00)

 

as follows:

 

The Obligor shall pay the entire principal balance of this Note in one payment
in full at any time prior to the completion of the Earn-Out Period (the
“Maturity Date”), as such term is defined in the Asset Purchase Agreement, dated
the date hereof, by and among Adobe Title, L.L.C., Hudson Henley and Geoffrey
Henley, as sellers, and Timios, Inc., as buyer (the “Asset Purchase Agreement”).

 

Interest shall accrue on the then outstanding principal balance of this Note at
an annual interest rate of Eight Percent (8%) compounded annually, which shall
be payable on the Maturity Date.

 

The Obligor may elect to prepay amounts outstanding under this Note in whole or
in part, without premium or penalty.

 

It is the intent of the Obligor and of the Obligee that in no event shall
interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the “Maximum Legal Rate”).  Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, any
amount that would be treated as excessive under a final judicial interpretation
of applicable law shall be automatically cancelled and, if received by the
Obligee, shall be applied to the principal balance of this Note or, if no
principal balance remains outstanding, then such amount shall be refunded to the
Obligor.

 

Upon the occurrence of any one or more of the following events (each, an “Event
of Default”), the Obligee, at its option, may declare all amounts due hereunder,
including, without limitation, the entire unpaid principal balance of this Note
and any accrued but unpaid interest thereon, to be immediately due and payable
without notice or protest (both of which are hereby waived):

 

(a)           The failure to pay the principal balance and all accrued but
unpaid interest thereon on the Maturity Date;

 

(b)           The commencement by the Obligor of a voluntary case under 11
U.S.C. 101 et. seq. (the “Bankruptcy Code”) or any foreign, federal or state
bankruptcy, insolvency or

 

--------------------------------------------------------------------------------


 

other similar law now or hereafter in effect, or (ii) the consent by either of
the Obligor to the entry of an order for relief in an involuntary bankruptcy or
similar case, or to the conversion of an involuntary case to a voluntary case,
under any such law, or (iii) the consent by either of the Obligor to the
appointment of, or the taking of possession by, a receiver, trustee or other
custodian for all or a substantial part of its properties, or (iv) the making by
either of the Obligor of any assignment for the benefit of creditors, or (v) the
admission by the Obligor in writing of its inability generally to pay its debts
as such debts become due, or (vi) the discontinuance of business, dissolution,
winding up, liquidation or cessation of existence by the Obligor; or

 

(c)           The entry by a court of a decree or order for relief with respect
to the Obligor in an involuntary case under the Bankruptcy Code or any
applicable foreign, federal or state bankruptcy, insolvency or other similar law
now or hereafter in effect, which decree or order is not stayed or dismissed
within sixty (60) days of the entry thereof, or (ii) the entry by a court of a
decree or order for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other person having similar powers over the Obligor or
over all or a substantial part of its properties.

 

Upon the occurrence and continuance of any Event of Default hereunder, (i) the
Obligee may declare the principal balance of this Note to be immediately due and
payable; provided that, in the case of an Event of Default described in any of
clauses (a), (b) or (c) above, all amounts payable by the Obligor hereunder,
including, without limitation, the principal balance and all accrued interest on
this Note, shall automatically become immediately due and payable, without
notice, action or election by the Obligee, and (iii) the Obligee may enforce any
other rights granted pursuant to this Note or applicable law.  All of the rights
of the Obligee hereunder shall be cumulative and not exclusive, and each of
which may be exercised singly, repetitively, in any combination, and in any
order.

 

The payment and performance of this Note is unsecured.

 

This Note is subject to the Obligor’s right to off-set payments hereunder for
any amounts owed by the Obligee or Adobe Title, LLC pursuant to the terms of the
Asset Purchase Agreement.

 

The Obligor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.  No failure on the part of the Obligee in exercising
any right or remedy hereunder, and no single, partial or delayed exercise by the
Obligee of any right or remedy shall preclude the full and timely exercise by
the Obligee at any time of any right or remedy of the Obligee hereunder without
notice.

 

In the event that any court of competent jurisdiction shall determine that any
provision, or portion thereof, contained in this Note shall be unenforceable in
any respect, then such provision shall be deemed limited to the extent that such
court deems it enforceable, and the remaining

 

2

--------------------------------------------------------------------------------


 

provisions of this Note shall nevertheless remain in full force and effect.

 

None of the terms or provisions of this Note may be excluded, modified or
amended, except by a written instrument duly executed on behalf of the Obligor
and the Obligee expressly referring hereto and setting forth the provision so
excluded, modified or amended.  No waiver or forbearance of any of the rights
and remedies of the Obligee hereunder shall be effective unless made
specifically in a writing signed by the Obligee, and any such waiver or
forbearance shall be effective only in the specific instance and for the
specific purpose for which given.

 

This Note is a non-negotiable instrument and may not be sold, assigned or
otherwise transferred at any time by the holder(s) hereof, without notice to, or
consent of, the Obligor.

 

This Note shall be binding upon the Obligor and shall be enforceable against the
Obligor and its successors and assigns, and shall inure to the benefit of the
Obligee and its successors and permitted assigns.

 

THIS NOTE SHALL BE GOVERNED BY AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICT OF LAWS.  THE
OBLIGOR SUBMITS TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE STATE
OF TEXAS FOR ALL PURPOSES WITH RESPECT TO THIS NOTE.

 

IN WITNESS WHEREOF, the Obligor has caused this Note to be executed as an
instrument under seal by its duly authorized officer as of the date first above
written.

 

 

 

 

TIMIOS, INC.

 

 

 

 

 

By:

/s/ Trevor Stoffer

 

 

Name:

Trevor Stoffer

 

 

Title:

President & CEO

 

3

--------------------------------------------------------------------------------